Citation Nr: 1235495	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-46 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Between when the agency of original jurisdiction issued the Statement of the Case (SOC) in November 2009 and certified the appeal to the Board in August 2012, relevant VA treatment records and examination results were associated with the claims file.  A Supplemental Statement of the Case (SSOC) must be furnished to the appellant and his representative when additional pertinent evidence is received after an SOC is issued.  38 C.F.R. § 19.31 (2011).  Since an SSOC was not issued, a remand is necessary for the AOJ to issue an SSOC addressing all evidence not addressed in a previous SSOC or SOC.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

The Veteran submitted a letter from the Plasterers & Cement Masons' Local 12 stating that he was approved for a disability retirement pension effective December 2009.  On remand he should be asked to provide information, and if necessary authorization, to allow the RO to request these disability records.

VA treatment records to August 2012 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from August 2012 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Illiana Health Care System, Iowa City VA Health Care System, VA Central Iowa Health Care System, and the Edward Hines, Jr. VA Hospital, and all associated outpatient clinics, dated from August 2012 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Request the Veteran to identify any private treatment he has received for his neuropathy of the arms or left leg.  If any private treatment is identified that is not already of record, the RO should attempt to obtain those records.  All attempts to obtain those records should be documented in the claims file.

3.  Request information from the Veteran regarding his award of disability retirement pension benefits, and if necessary authorization, in order to obtain the records.  Contact the Plasterers & Cement Masons' Local 12 and request the Veteran's disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

4.  Readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


